IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                                 April 14, 2008
                               No. 07-10398
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

PATRICK NELSON BARNES

                                           Plaintiff-Appellant

v.

YUSELF L MCCREE, Lieutenant; GARY EDWARDS, Correctional Officer;
CHERYL GALLE, LVN; DEBORA CALDWELL, Nurse Practitioner

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:05-CV-220


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Patrick Nelson Barnes, federal prisoner # 777299, appeals the dismissal
of his 42 U.S.C. § 1983 action in which he alleged that the defendants used
excessive force against him and displayed deliberate indifference to his serious
medical needs. The district court granted the defendants’ motions for summary
judgment on grounds that Barnes offered only unsupported conclusions without




      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10398

presenting or adverting to any evidence that would have raised a genuine issue
as to a material fact. See FED. R. CIV. P. 56.
      In opposition to the defendants’ motions, which were supported by
competent summary judgment evidence including affidavits, medical records,
and a videotape of the use of limited force, Barnes offered only a “mere scintilla”
of competent evidence and general conclusions, allegations, and speculation,
which are insufficient to defeat summary judgment. See Michaels v. Avitech,
Inc., 202 F.3d 746, 754-55 (5th Cir. 2000); Alizadeh v. Safeway Stores, Inc., 802
F.2d 111, 113 (5th Cir. 1986). In this court, Barnes repeats the allegations of his
complaint with some embellishment but without pointing to any evidence in the
record to support his specific claims of force or injury. Moreover, the videotape
evidence demonstrates that Barnes’s claims have no basis in fact or law and are
therefore frivolous. See Talib v. Gilley, 138 F.3d 211, 213 (5th Cir. 1998).
      Barnes’s appeal is dismissed as frivolous. 5TH CIR. RULE 42.2. This
dismissal counts as a strike for purposes of 28 U.S.C.§ 1915(g). We warn Barnes
that once he accumulates three strikes, he may not proceed in forma pauperis
(IFP) in any civil action or appeal unless he “is under imminent danger of
serious physical injury. § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2